DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12, use of “at an exposed side that is across from said carrier layer” (Lns7-8) does not clearly defined to which item this exposed side belongs. Clarification is respectively requested.

Claim 12 does not clearly set forth what item is released from the carrier layer (Ln9).

Claim 16 is indefinite in that it is not clear what is intended by “hot melt pattern” (Ln2). Does this intend to require that the thermally activated adhesive comprises a hot melt adhesive with this adhesive forming a pattern?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Melbye (US 4,604,153).

Claim 12, Melbye teaches a multilayered sheet assembly comprising: 
●a carrier layer 11 including a first side and a second side, 
●a sign layer 10 that is arranged on said first side of said carrier layer 11 via a first adhesive layer 15, 
●a strip layer 13 that is arranged on said second side of the carrier layer 11 via a second adhesive layer 20 in an adhesively separable manner, 
●wherein said sign layer 10 carries a third adhesive layer 21 at an exposed side that is across from said carrier layer 11 (c1 L56 to c2 L3; c2 L20-31; c2 L 46-51; c3 L43-65; c6 L 21-30; c7 L25-60; c8 L57-66; c9 L2-19). 

The limitations in the claim of “for forming a sign on an object” and “to allow a sign that is formed by said sign layer to adhere to said object at said exposed side while releasing from said carrier layer” refer to an intended use of the claimed product which do not provide a structural feature(s) to the claimed product and are not given patentable weight.

Claim 13, Melbye teaches the multilayered sheet assembly as claimed in claim 12, wherein the carrier layer 11 comprises at least on the first side a release coating 16.

The limitations in the claim of “such that the sign layer is releasable from the carrier layer” refers to an intended use of the claimed product which does not provide a structural feature(s) to the claimed product and is not given patentable weight.

Claim 14, Melbye teaches the multilayered sheet assembly as claimed in claim 13, wherein the release coating comprises a silicone (c6 L 49-52).

Claims 15-16, the limitation of a “thermally activated” adhesive (i.e. hot melt) refers to a treated adhesive layer, i.e. one that has been thermally activated. This refers to a process of making of the claimed adhesive and not a structural feature where the claims are directed to a product or structure. Melbye teaches that the third adhesive layer 21 has a solid pattern across the protective layer 14. Claims 15-16 require only an adhesive having a pattern.

Claim 17, Melbye teaches the multilayered sheet assembly as claimed in claim 12, wherein said third adhesive layer 21 comprises an adhesive layer (which is 21) that is protected by a protective layer 14 (c8 L57 to c9 L19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745